Citation Nr: 1620881	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-02 476
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar spine spondylosis and degenerative disc disease.  

2. Entitlement to an initial rating higher than 10 percent for cervical spine spondylosis and degenerative disc disease prior to November 27, 2012, and greater than 30 percent thereafter.  

3.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with gastroparesis and a small hiatal hernia. 

4.  Entitlement to an initial rating higher than 10 percent for hypothyroidism, status-post complete thyroidectomy to include resultant scar.

5.  Entitlement to a separate rating for thyroidectomy scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1985 to October 2008.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision by the  Muskogee, Oklahoma, Regional Office (RO) of the United  States Department of Veterans Affairs (VA), which granted  service connection for lumbar and cervical spine  disabilities, GERD, and hypothyroidism, and assigned initial  10 percent evaluations for each, effective from November 1,  2008.  The Veteran has appealed the assigned ratings with respect to each of these disabilities, giving jurisdiction over those evaluations to the Board.  The case was certified to the Board for appellate action in May 2010. 

The RO accepted this as a new claim for an increased evaluation, and issued a rating decision in January 2013 granting an increased 30 percent rating for the cervical spine disability.  The RO in fact had no authority to do so; regulations provide that when additional evidence is received after certification to the Board, such evidence must be forwarded to the Board for consideration in connection with the ongoing appeal.  38 C.F.R. § 19.37(b).  The January 2013 rating decision is therefore considered to be part of the current appeal, and the issues have been recharacterized to reflect the current staged ratings assigned.

In September 2013, the Board remanded the claim for further development to include requesting outstanding medical records and providing the Veteran with updated VA examinations.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v.  Shinseki, 22 Vet. App. 447 (2009).  At this time, there is no allegation or evidence of unemployability, and thus no TDIU claim is inferred.

The issues of entitlement to increased ratings for cervical spine disability, lumbar spine disability, and hypothyroidism, as well as a separate compensable rating for thyroidectomy scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the initial grant of service connection, November 1, 2008, the Veteran's service-connected GERD with gastroparesis and a small hiatal hernia has been productive of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm/shoulder pain, nausea, sleep disturbances, and recurrent vomiting; these symptoms, resolving all doubt in his favor, have resulted in considerable impairment of health.

2.  The Veteran's GERD with gastroparesis and a small hiatal hernia has not been shown to have resulted in weight loss, hematemesis, anemia or severe impairment of health at any time during the appeal period. 






CONCLUSION OF LAW

Sicne the beginning of the claim, the criteria for a 30 percent rating, but not higher, for GERD with gastroparesis and hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's GERD with gastroparesis with hiatal hernia claim arises from his disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, VA medical records, and private medical records. 

With regard to the private medical records, the Veteran completed and returned the authorization/consent forms for each of his identified private medical providers.  Records were received from Dr. McDaniel and Dr. Stanfield and they have been associated with the claims file.  Two requests for records were sent to Dr. Grossman, Dr. Gurera, and Dr. Davenport however the mail was returned as undeliverable.  Accordingly, the Board finds that additional efforts to obtain these records would be futile.  Indeed, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  At any rate, the Board points out that after the issuance of the most recent SSOC in June 2014, the Veteran indicated that he had no additional evidence regarding his appeal and requested that his case be forwarded to the Board immediately for further appellate consideration, and also waived the right to have his case remanded to the Agency of Original Jurisdiction (AOJ) should any new evidence be submitted.

VA afforded the Veteran with relevant examinations to address his GERD in February 2009 and December 2013.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional and obtainable existing evidence that is necessary for a fair adjudication of this claim.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.


III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Court has o held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

GERD with Gastroparesis and Hiatal Henia

The Veteran seeks an initial rating higher than 10 percent for his service-connected GERD with gastroparesis and a small hiatal hernia which has been analogously rated under DC 7346 which evaluates hiatal hernia.  38 C.F.R. § 4.114. 

Under DC 7346, the maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for two or more symptoms associated with the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, DC 7346. 

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114  provides that ratings under DCs 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Turning now to the relevant evidence in this case, the Veteran's STRs show that he was diagnosed with esophageal reflux in March 2005 and acute gastritis in April 2005.  In September 2005, a diagnosis of GERD was rendered.

Private treatment records dated from 2008-2010 from Dr. Stanfield reflect a history of GERD which is treated with Prilosec.  In particular, a March 2010 private treatment record reflects that the Veteran was positive for abdominal pain, reflux, bloating, diarrhea, heartburn, nausea, and vomiting.  

In February 2009, the Veteran was provided a VA-sponsored gastrointestinal examination for compensation purposes.  He reported dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation of stomach contents, nausea, vomiting occurring up to three times a week, blurred vision, heart palpitations, dizziness, bloating, irritability, and gasping for air which occurred daily upon waking and within 30 minutes to 2 hours of eating a meal.  He denied any hematemesis or black tarry stools.  Examination of the abdomen was essentially normal and his CBC was within normal limits.  Diagnosis was GERD with treatment with Prilosec, and gastroparesis.  The examiner noted that the hiatal hernia/GERD condition did not cause significant anemia.  There were no findings of malnutrition.  After the examiner obtained the results of the Veteran's UGI, he provided an addendum noting that the additional diagnosis of a small hiatal hernia.

In a January 2010 statement which accompanied his substantive appeal, the Veteran stated that he experiences daily occurrences of epigastric distress with dysphagia, regurgitation, and arm/shoulder pain.
 
According to August 2012 treatment notes provided by Dr. McDaniel, the Veteran sought medical care for his GERD.  At this visit, the physician discontinued Prilosec and started Nexium.

Pursuant to the Board's 2013 remand, VA afforded the Veteran an additional gastrointestinal examination.  A December 2013 examiner examined the Veteran and indicated that the Veteran's GERD symptoms include persistently recurrent epigastric distress, reflux, regurgitation, and substernal or shoulder pain, associated sleep disturbances due to reflux four or more times a year; and recurrent vomiting four or more times a year.  He had no hematemesis or weight loss.  Diagnoses of GERD, hiatal hernia, and gastroparesis were continued.

In a December 2013 statement, the Veteran reported his GERD symptoms as vomiting, bloating, shoulder/arm pain, burning sensation in his chest, difficulty swallowing, lightheadedness, dizziness, loss of balance, and headaches.

In reviewing the Veteran's appeal, the Board has considered the Veteran's lay statements in support of his claim.  Even acknowledging that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran, as a lay person, does not assert that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his GERD with gastroparesis and hiatal hernia.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's predominant gastrointestinal symptoms are associated with his GERD, but, as indicated, he also experiences gastroparesis and has a small hiatal hernia.  The lay and medical evidence demonstrates that his GERD and small hiatal hernia are controlled by medications such as Prilosec and Nexium.  However, without taking into account the ameliorative effects of the medication, the Board finds that disability is productive of persistently recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, and substernal or shoulder pain.  Notably, these symptoms encompass a majority of the criteria necessary to award a 30 percent rating for GERD/hiatal hernia under DC 7346.  

The question that remains, however, is whether those gastrointestinal symptoms result in "considerable impairment of health," which is the remaining criterion needed to support a 30 percent rating under DC 7346.  The term "considerable impairment of health" is not defined in 38 C.F.R. § 4.114, and the Veteran's VA and private medical providers have not specifically addressed this question.  Nonetheless, the Veteran has reported that his occurrences of GERD/hiatal hernia symptoms have worsened since service.  At his February 2009 VA examination, which was conducted within four months of his service discharge, his GERD symptoms reportedly occurred up to three times a week.  In January 2010 and beyond, he reported daily occurrences of persistently recurrent epigastric distress with dysphagia, regurgitation, and arm/shoulder pain.  Moreover, in addition to these daily GERD and hiatal hernia symptoms, he experiences gastroparesis which slows down the emptying of food from his stomach to the small intestine, recurrent vomiting and sleep disturbances, all of which have been attributed to his gastrointestinal disability.  

In light of the Veteran's persistently recurrent gastric distress stemming from his GERD and hiatal hernia, as well his gastroparesis, recurrent vomiting, and associated sleep disturbances, the Board finds that since the initial grant of service connection, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating under DC 7346.  The Board therefore assigns an initial 30 percent rating for GERD with gastroparesis and hiatal hernia under DC 7346.  

However, the criteria for an even higher rating of 60 percent are not met or approximated under DC 7346, as symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  Rather, the disability picture is most accurately represented by considerable impairment of health, as contemplated in the 30 percent rating.  


Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected gastrointestinal disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See DC 7346.  There is no evidence in the record of related symptoms of and/or impairment not encompassed by the criteria for the respective schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, there is no indication of governing norms such as frequent hospitalizations or "marked interference" with employment, above and beyond that contemplated in the rating criteria.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Since the beginning of the claim, a 30 percent rating, but not higher, for GERD with gastroparesis and small hiatal hernia is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the increased rating claims for the Veteran's lumbar spine disability, cervical spine disability, and hypothyroidism, as well as claim of entitlement to a compensable rating for thyroidectomy scar.

This case was last before the Board in September 2013 at which time it was remanded for new examinations to assess the current severity of the Veteran's claimed disabilities.  VA afforded the requested examinations in December 2013; however, for the reasons expressed below, the examination reports are not adequate to decide to the lumbar spine, cervical spine, hypothyroidism, and scar claims.  

The Veteran in this case is clearly diagnosed with, and service connected for, IVDS (also referred to as degenerative disc disease) of the lumbar and cervical spine.  Spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a , Diagnostic Codes (DC) 5237-5242, as well as the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in DC 5243.  

Notably, when asked to provide the Veteran's spine diagnoses, the December 2013 VA examiner did not include IVDS as a diagnosis on the lumbar spine examination report or the cervical spine examination report.  In fact, the examiner checked the box "No," indicating that IVDS is not present in either segment of the spine.  
As a result, the lumbar spine and cervical spine examination reports do not provide the necessary findings to evaluate the Veteran's spine disabilities under the Formula for Rating IVDS. The Board also observes that the prior examinations conducted in February 2009 and December 2012 (neck only) did not address whether incapacitating episodes of IVDS were present.  Although just a clarifying opinion is needed to address the IVDS questions, the Board observes that the Veteran sought treatment for lumbar spine pain in January 2014, so after his latest VA examination.  At that appointment, his physician, Dr. McDaniel, referred him for a MRI due to complaint of worsening back pain.  The results from that study are not of record.  Accordingly, the Board finds that an additional request for records from Dr. McDaniel should be conducted, as well as affording the Veteran additional spine examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Moreover, with regard to the hypothyroidism claim, the December 2013 VA examination report addresses some, but not all of criteria necessary to make an informed decision as to the current severity of the Veteran's hypothyroidism.  See 38 C.F.R. § 4.119, DC 7903.   Clarification is therefore necessary.  

An addendum is also needed with regard to the claim of entitlement to a separate compensable rating for a thyroidectomy scar.  The record shows that the RO denied the claim in the most recent SSOC on the basis that it is moot because the Veteran is already service-connected for a scar on his neck.  Closer review of the record however shows that the neck scar that is currently service connected is a result of his neck fusion surgery, not his thyroidectomy.  The Board therefore does not find the thyroidectomy scar issue moot.  However, the medical evidence regarding the thyroidectomy scar is confusing because the scar is located on the anterior neck, as is the neck fusion scar.  The examination reports currently of record do not adequately and clearly discuss the symptoms of each scar.  It is actually unclear the scars can be differentiated from one another given their location.  The December 2013 scar examination report appears to describe just one scar, status-post neck fusion and status-post thyroidectomy.   On the other hand, the December 2013 thyroid examination report describes the thyroidectomy scar alone as unstable or painful and measuring 0.6 cm in width or wider.  To make matters more confusing, a recently submitted color photograph of the Veteran appears to show only one scar on his anterior neck.  Clarification is therefore necessary to determine whether a separate compensable rating of thyroidectomy scar is warranted.
 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records.

2.  Contact the Veteran and obtain the provider names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain, specifically to include outstanding treatment records dated from January 2014 to the present from Dr. McDaniel associated with Midwest Medical Group, to include any results pertinent to his January 2014 referral for a Lumbar MRI, and any other claimed disability.  A new authorization/consent form for Dr. McDaniel records must be completed by the Veteran as the one on file has since expired.

Then, obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.
 
3.  Then, provide the Veteran with additional VA examinations to ascertain the current severity and manifestations of his service-connected lumbar and cervical spine disabilities.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a). Identify the Veteran's lumbar and cervical spine orthopedic and neurologic pathology found to be present, specifically to include DJD and IVDS.  

(b). Provide the range of motion of his lumbar and cervical spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his lumbar and cervical spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

 (d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and neck. 

(e).  Determine whether the Veteran's IVDS of the lumbar and cervical spine has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar and cervical spine disabilities.   He is currently service connected right leg radiculopathy.

If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  Return it to the examiner who performed the December 2013 VA Thyroid Examination for the purpose of obtaining an addendum.  If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.

After review of the record, the examiner is asked to respond to the following:

(a).  Indicate all signs and symptoms of the Veteran's service-connected hypothyroidism, status-post complete thyroidectomy.  **In doing so, SPECIFICALLY indicate the presence of any of the following associated symptoms:  fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cardiovascular involvement to include bradycardia, and mental disturbance (dementia, slowing of thought, depression). 

(b).  Comment on the functional effects, if any, of his service-connected hypothyroidism upon his ordinary activities, to specifically include work or employment.

A complete rationale should be provided for any opinions expressed and conclusions reached.

5.  Return it to the examiner who performed the December 2013 VA scar/disfigurement examination for the purpose of obtaining an addendum.  If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.

**Although a complete review of the claims file is imperative, attention is called to VA examination  reports dated in February 2009, December 2012, and December 2013, the color photographs of neck scar received in April 2014 (located on "VBMS"), and the Veteran's contentions.

After review of the record, the examiner is asked to respond to the following:

(a).  Clarify whether the Veteran has one scar resulting from his complete thyroidectomy.  Indicate the precise location of the thyroidectomy scar and state whether it can be differentiated from the already service-connected neck fusion scar.

If the symptoms of the thyroidectomy scar and the 
neck fusion scar overlap, such should be stated.

(b).  Describe in detail the current signs, symptoms, and manifestations of the Veteran's thyroidectomy scar alone, to include whether it is unstable or painful.  

(c).  Address the characteristics of disfigurement associated with the thyroidectomy scar.  If disfigurement is noted, the examiner must specify in what way the scar is considered such.  

A complete rationale should be provided for any opinions expressed and conclusions reached.

6.  Then, readjudicate the increased rating claims for lumbar spine disability, cervical spine disability, and hypothyroidism, and entitlement to a separate compensable rating for thyroidectomy scar. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


